



Exhibit 10.1


EIGHTH AMENDMENT TO CREDIT AGREEMENT
AND
FOURTH AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT, dated as of May 16, 2016 (this “Amendment”), is entered into
by and among CORE-MARK HOLDING COMPANY, INC. (“Holdings”), CORE-MARK
INTERNATIONAL, INC. (“International”), CORE-MARK MIDCONTINENT, INC.
(“Midcontinent”), CORE-MARK INTERRELATED COMPANIES, INC. (“Interrelated”),
CORE-MARK DISTRIBUTORS, INC. (“Distributors”), MINTER-WEISMAN CO.
(“Minter-Weisman”; each of Holdings, International, Midcontinent, Interrelated,
Distributors and Minter-Weisman shall be referred to herein as a “Borrower”,
International shall be referred to herein as the “Canadian Borrower” and
collectively such entities shall be referred to herein as the “Borrowers”), the
parties hereto as lenders (each individually, a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, “Administrative Agent”), J.P. MORGAN SECURITIES LLC and BANK
OF MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL
and WELLS FARGO CAPITAL FINANCE, LLC, as Joint Bookrunners, BANK OF MONTREAL and
WELLS FARGO CAPITAL FINANCE, LLC, as Co-Syndication Agents, and BANK OF AMERICA,
N.A., as Documentation Agent.


RECITALS


A.
The Borrowers, Administrative Agent, the Lenders and the other parties thereto
have previously entered into that certain Credit Agreement, dated as of October
12, 2005 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, including, without
limitation, by that certain First Amendment to Credit Agreement, dated as of
December 4, 2007, that certain Second Amendment to Credit Agreement, dated as of
March 12, 2008, that certain letter agreement to Credit Agreement, dated as of
January 31, 2009, that certain Third Amendment to Credit Agreement and First
Amendment to Pledge and Security Agreement, dated as of February 2, 2010, that
certain Fourth Amendment to Credit Agreement, dated as of May 5, 2011, that
certain letter agreement to Credit Agreement and Security Agreement, dated as of
December 21, 2012, that certain Fifth Amendment to Credit Agreement and Second
Amendment to Pledge and Security Agreement, dated as of May 30, 2013, that
certain Sixth Amendment to Credit Agreement, dated as of May 21, 2015, and that
certain Seventh Amendment to Credit Agreement and Third Amendment to Pledge and
Security Agreement, dated as of January 11, 2016, the “Existing Credit
Agreement”; the Existing Credit Agreement as amended by this Amendment and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with its terms shall be referred to
herein as the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to the Borrowers. Terms
used herein without definition shall have the meanings ascribed to them in the
Existing Credit Agreement.



B.
The Borrowers and Administrative Agent have previously entered into that certain
Pledge and Security Agreement, dated as of October 12, 2005 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, including, without limitation, by that certain
Third Amendment to Credit Agreement and First Amendment to Pledge and Security
Agreement, dated as of February



1



--------------------------------------------------------------------------------




2, 2010, that certain letter agreement to Credit Agreement and Security
Agreement, dated December 21, 2012, that certain Fifth Amendment to Credit
Agreement and Second Amendment to Pledge and Security Agreement, dated as of May
30, 2013, and that certain Seventh Amendment to Credit Agreement and Third
Amendment to Pledge and Security Agreement, dated as of January 11, 2016, the
“Existing Security Agreement”; the Existing Security Agreement as amended by
this Amendment and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms shall be referred to herein as the “Security Agreement”).


C.
The Borrowers have requested that the Administrative Agent and the Lenders amend
the Existing Credit Agreement to increase the aggregate amount of the Revolving
Commitments to $450,000,000.



D.
The Borrowers have further requested that Administrative Agent and the Lenders
amend the Existing Credit Agreement and the Existing Security Agreement.



E.
Administrative Agent and the Lenders are willing to amend the Existing Credit
Agreement and the Existing Security Agreement pursuant to the terms and
conditions set forth herein.



F.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Existing Credit
Agreement, the Existing Security Agreement and the other Loan Documents are
being waived or modified by the terms of this Amendment.





AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.

(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement and
Fourth Amendment to Pledge and Security Agreement, dated as of May 16, 2016, by
and among the Borrowers, the Lenders party thereto and the Administrative Agent.


“Eighth Amendment Effective Date” means the “Eighth Amendment Effective Date” as
defined in the Eighth Amendment.
    
(b)
In the definition of “Banking Services” in Section 1.01 of the Existing Credit
Agreement, the text “commercial credit cards” is hereby deleted and replaced
with the following text:

“commercial credit, debit and purchase cards (including, for the avoidance of
doubt, non-card electronic payables)”


(c)
The following sentence is hereby added to the end of the definition of “CDOR
Rate” in Section 1.01 of the Existing Credit Agreement:



2



--------------------------------------------------------------------------------




“Notwithstanding anything to the contrary in the foregoing, if the CDOR Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.”


(d)
The following text is hereby added to the end of the definition of “Change in
Law” in Section 1.01 of the Existing Credit Agreement:



“; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented”
(e)
The definition of “Capital Lease Obligations” in Section 1.01 of the Existing
Credit Agreement is hereby amended by adding, at the end thereof, immediately
before the period, the following:



“; provided that any lease that is or would be characterized as an operating
lease in accordance with GAAP on December 31, 2015 (whether or not such lease
was in effect on such date) shall be accounted for as an operating lease (and
not as a capital lease) for purposes of this Agreement regardless of any change
in GAAP or any change in the application of GAAP following December 31, 2015
that would otherwise require such lease to be characterized (on a prospective or
retroactive basis or otherwise) as a capital lease”
 
(f)
The definition of “EBITDA” in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated to read in its entirety as follows:



“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period), and (vi) charges incurred in connection with any issuance or offering
of capital stock, any investment, any disposition, any recapitalization, any
merger, consolidation or amalgamation, any option buyout or any incurrence,
repayment, refinancing, amendment or modification of Indebtedness or any similar
transaction (in each case, whether or not consummated) in an aggregate amount
not to exceed $2,500,000 for any consecutive twelve month period, minus (b)
without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(v) taken in a prior period and (ii) any extraordinary non-cash gains
and any non-cash items of income for such period, all calculated for Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP. If during
any period for which EBITDA is being determined, Holdings or any Subsidiary
shall have consummated any Acquisition permitted pursuant to Section 6.04, then
for all purposes of this Agreement, in the case of any such Acquisition, EBITDA
shall be determined on a pro forma basis as if such Acquisition had been
consummated on the first day of such period (including pro forma adjustments
arising out of events which are directly attributable to the acquisition, are
factually supportable and are expected to have a


3



--------------------------------------------------------------------------------




continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act of 1933, as amended, as interpreted
by the SEC, and as certified by a Financial Officer of such Borrower).


(g)
Clause (d) of the definition of “Material Adverse Effect” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:



“(d) the rights of or benefits available to the Administrative Agent, the
Issuing Bank or the Lenders under any of the Loan Documents taken as a whole.”


(h)
The definition of “Permitted Acquisition” is hereby amended as follows: (i) the
phrase “means any Acquisition by any Loan Party” set forth therein is deleted in
its entirety and replaced with the phrase “means the Pine State Acquisition and
any other Acquisition by any Loan Party” and (ii) clause (e) of the definition
of “Permitted Acquisition” is hereby amended and restated to read in its
entirety as follows:



“(e)    after giving pro forma effect to such Acquisition: (i) either (A) the
Borrowers have pro forma Availability of not less than 20% of the aggregate
amount of the Lenders’ Revolving Commitments or (B)(1) Holdings and its
consolidated Subsidiaries have a pro forma Fixed Charge Coverage Ratio (for the
twelve month period ending on the most recent month-end for which financial data
is available) of at least 1.10 to 1.0, and (2) the Borrowers have pro forma
Availability of not less than 15% of the aggregate amount of the Lenders’
Revolving Commitments; and (ii) no Default or Event of Default has occurred or
would result therefrom;”


(i)
The definition of “Revolving Commitment” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) increased from time to time
pursuant to Section 2.21 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04; provided that the
aggregate Revolving Commitments shall not at any time exceed $600,000,000. The
initial amount of each Lender’s Revolving Commitment after giving effect to the
Eighth Amendment is set forth on the Commitment Schedule, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments as of the Eighth Amendment Effective Date is $450,000,000. The
Revolving Commitments include the Canadian Revolving Commitments available
pursuant to the Canadian Subfacility in an aggregate amount not to exceed
Cdn.$110,000,000.
(j)
The definition of “Weekly Reporting” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Weekly Reporting Period” means any period (a) during which an Event of Default
has occurred and is continuing, or (b) beginning at any time Availability is
less than 10% of the aggregate amount of the Lenders’ Revolving Commitments and
ending at the end of


4



--------------------------------------------------------------------------------




any 60-day period for which Availability is not less than 10% of the aggregate
amount of the Lenders’ Revolving Commitments at all times during such 60-day
period.
(k)
Section 1.01 of the Existing Credit Agreement is hereby amended to add the
following definitions in the appropriate alphabetical order:



“Consolidated Total Gross Borrowing Base Assets” means, as of any date of
determination, the total assets of Holdings and the Subsidiaries on a
consolidated basis constituting Accounts (valued at the face amounts thereof)
and/or Inventory (valued at the lower of cost or market value, determined on a
first-in-first-out basis), as shown on the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(g).
“Pine State Acquisition” means the Acquisition contemplated by the Pine State
Acquisition Agreement as in effect on the Eighth Amendment Effective Date or as
amended in a manner not materially adverse to the Lenders or the Loan Parties,
to the extent consummated in accordance therewith; provided, that such
Acquisition is either (a) consummated by July 21, 2016, or (b)(i) consummated by
September 19, 2016 and (ii) Availability is no less than 20% of the aggregate
amount of the Lenders’ Revolving Commitments on a pro forma basis after giving
effect to the consummation of such Acquisition.
“Pine State Acquisition Agreement” means that certain that certain Asset
Purchase Agreement, entered into as of April 22, 2016, by and between Pine State
Trading Co., a Maine corporation, and Core-Mark Midcontinent, Inc., an Arkansas
corporation.
(l)
Section 2.13(e) of the Existing Credit Agreement is hereby amended and restated
to read in in its entirety as follows:



“(e)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default resulting from an event described in clause (a) or (b) of
Article VII, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrowers (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that all overdue amounts payable under the Loan Documents shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to such other amount
as provided hereunder.”


(m)
Section 2.15(b) of the Existing Credit Agreement is hereby amended and restated
to read in in its entirety as follows:



“(b)    If any Change in Law regarding capital or liquidity requirements has the
effect of reducing the rate of return on such Lender's or the Issuing Bank's
capital or on the capital of such Lender's or the Issuing Bank's holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
of, or the Loans made by, or participations in Letters of Credit, Swingline
Loans, Canadian Swingline Loans, Overadvances or Protective Advances held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or


5



--------------------------------------------------------------------------------




the Issuing Bank's holding company would have achieved but for such Change in
Law (taking into consideration such Lender's or the Issuing Bank's policies and
the policies of such Lender's or the Issuing Bank's holding company with respect
to capital adequacy or liquidity), then from time to time the Borrowers will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender's
or the Issuing Bank's holding company for any such reduction suffered.”


(n)
The first sentence of Section 2.21(a) of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follow:



“Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time request an increase in the aggregate Revolving Commitments
by an amount not less than $10,000,000 for any such increase and not exceeding
$150,000,000 for all such increases following the Eighth Amendment Effective
Date; provided that any increase in the aggregate Revolving Commitments pursuant
to this Section 2.21 shall not result in an increase in the amount of any of the
subfacilities contained in this Agreement.”


(o)
The reference to $50,000,000 in Section 6.01(h) of the Existing Credit Agreement
is hereby amended and restated as follows:



“the greater of (x) $50,000,000 or (y) the lesser of $65,000,000 or 4.75% of the
Consolidated Total Gross Borrowing Base Assets (as calculated at the time of
incurrence of any such Indebtedness)”


(p)
The reference to $300,000,000 in Section 6.01(k) of the Existing Credit
Agreement is hereby amended and restated as follows:



“the greater of (x) $300,000,000 or (y) the lesser of $350,000,000 or 28.5% of
the Consolidated Total Gross Borrowing Base Assets (as calculated at the time of
incurrence of any such Indebtedness)”


(q)
The following text is hereby added to the end of Section 6.01(k) of the Existing
Credit Agreement as follows:

“; provided, however, that such indebtedness in an aggregate outstanding
principal amount of up to the greater of (x) $25,000,000 or (y) the lesser of
$35,000,000 or 2.25% of the Consolidated Total Gross Borrowing Base Assets (as
calculated at the time of incurrence of any such Indebtedness), may be secured
by a Lien expressly permitted hereunder (other than a Lien on any Accounts,
Inventory or deposit accounts of any Borrower).”
(r)
(i) The text “and” at the end of Section 6.02(h) is hereby deleted, (ii) the
text “.” at the end of Section 6.02(i) is hereby deleted and replaced with the
text “; and”, and (iii) a new Section 6.02(j) is hereby added to the Existing
Credit Agreement as follows:

“(j) any other Liens securing Indebtedness not in excess of the greater of (x)
$25,000,000 or (y) the lesser of $35,000,000 or 2.25% of the Consolidated Total
Gross Borrowing Base Assets (as calculated at the time of incurrence of any such
Lien) (other than a Lien on any Accounts, Inventory or deposit accounts of any
Borrower).”


6



--------------------------------------------------------------------------------




(s)
Each reference to $2,500,000 in Section 6.04 of the Existing Credit Agreement is
hereby amended and restated as follows:

“the greater of (x) $2,500,000 or (y) the lesser of $5,000,000 or 0.25% of the
Consolidated Total Gross Borrowing Base Assets (as calculated at the time
immediately prior to the making thereof)”
(t)
Sections 6.04(m) and 6.04(n) of the Existing Credit Agreement are hereby amended
and restated to read in their entirety as follows:

“(m)    Permitted Acquisitions;
(n)    [intentionally omitted];”


(u)
(i) The text “and” at the end of Section 6.04(o) is hereby deleted, (ii) the
text “.” at the end of Section 6.04(p) is hereby deleted and replaced with the
text “; and”, and (iii) a new Section 6.04(q) is hereby added to the Existing
Credit Agreement as follows:

“(q) any other such purchase, acquisition or other investment (other than an
Acquisition) so long as (A) either (1) the Borrowers have pro forma Availability
of not less than 20% of the aggregate amount of the Lenders’ Revolving
Commitments after giving effect to such purchase, acquisition or other
investment, or (2)(I) Holdings and its consolidated Subsidiaries have a pro
forma Fixed Charge Coverage Ratio (for the twelve month period ending on the
most recent month-end for which financial data is available) of at least 1.10 to
1.0 after giving effect to such purchase, acquisition or other investment, and
(II) the Borrowers have pro forma Availability of not less than 15% of the
aggregate amount of the Lenders’ Revolving Commitments after giving effect to
such purchase, acquisition or other investment; and (B) no Default or Event of
Default has occurred or would result therefrom.”
(v)
Section 6.05(g) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:

“(g)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) (as determined in good
faith by the Borrowers on the date of disposition) shall not exceed the greater
of (x) $15,000,000 or (y) the lesser of $20,000,000 or 1.25% of the Consolidated
Total Gross Borrowing Base Assets (as calculated at the time immediately prior
to the date of such disposition), in each case, during any fiscal year, plus an
additional $5,000,000 in the aggregate during the term of this Agreement;”
(w)
Sections 6.08(a)(iv) and 6.08(a)(v) of the Existing Credit Agreement is hereby
amended and restated to read in their entirety as follows:

“(iv)    in the event that at the time of such Restricted Payment (A) either (1)
the Borrowers have pro forma Availability of not less than 20% of the aggregate
amount of the Lenders’ Revolving Commitments after giving effect to such
Restricted Payment, or (2)(I) Holdings and its consolidated Subsidiaries have a
pro forma Fixed Charge Coverage Ratio including


7



--------------------------------------------------------------------------------




such Restricted Payment, as applicable (for the then most recently ended four
fiscal quarter period of Holdings for which financial data is available) of at
least 1.10 to 1.0, and (II) the Borrowers have pro forma Availability of not
less than 15% of the aggregate amount of the Lenders’ Revolving Commitments
after giving effect to such dividend or stock repurchase; and (B) no Default or
Event of Default has occurred or would result therefrom, the Borrowers may
declare and/or make Restricted Payments.
(v)    the Borrowers may declare and pay cash dividends with respect to its
capital stock or make stock repurchases in an aggregate amount not to exceed
$20,000,000 after the Eighth Amendment Effective Date, and”
(x)
(i) The text “and” at the end of Section 6.08(b)(v) is hereby deleted, (ii) the
text “.” at the end of Section 6.08(b)(vi) is hereby deleted and replaced with
the text “; and”, and (iii) a new Section 6.08(b)(vii) is hereby added to the
Existing Credit Agreement as follows:

“(vii)    in the event that at the time of such payment (A) either (1) the
Borrowers have pro forma Availability of not less than 20% of the aggregate
amount of the Lenders’ Revolving Commitments after giving effect to such
payment, or (2)(I) Holdings and its consolidated Subsidiaries have a pro forma
Fixed Charge Coverage Ratio including such payment (for the then most recently
ended four fiscal quarter period of Holdings for which financial data is
available) of at least 1.10 to 1.0, and (II) the Borrowers have pro forma
Availability of not less than 15% of the aggregate amount of the Lenders’
Revolving Commitments after giving effect to such payment; and (B) no Default or
Event of Default has occurred or would result therefrom, any other payments in
respect of any Indebtedness.”
(y)
In Section 6.13 of the Existing Credit Agreement, the text “1.1 to 1.0” is
hereby deleted and replaced with the text “1.0 to 1.0”, and the text “90-day
period” is hereby deleted and replaced with the text “60-day period”.



(z)
In each of clauses (j) and (k) of Article VII of the Existing Credit Agreement,
the text “$2,500,000” is hereby deleted and replaced with the text “$5,000,000”.



(aa)
The following paragraph is hereby added at the end of Article VIII as follows:

“Chase has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). Chase, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, Chase
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.”
(bb) Section 9.02(b)(viii) of the Existing Credit Agreement is hereby amended
and restated to read in its entirety as follows:
“(viii) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral without the written
consent of each Lender;”


8



--------------------------------------------------------------------------------




(cc) The opening clause of Section 9.04(b)(i) of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:
“(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than a Loan Party or a
Subsidiary or other Affiliate of a Loan Party) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:”
(dd) In Section 9.04(c)(i) of the Existing Credit Agreement, the following text
is hereby inserted immediately following the text “(a “Participant”)”:
“(other than to a Loan Party or a Subsidiary or other Affiliate of a Loan
Party)”
(ee) The second to last sentence of Section 9.12 of the Existing Credit
Agreement is hereby deleted and replaced with the following:
“For the purposes of this Section, “Information” means all information received
from the Borrowers relating to any Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by any Borrower and
other than customary summary information pertaining to the credit facilities
under this Agreement provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from any Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.”
(ff) A new Section 9.19 is hereby added to the Existing Credit Agreement as
follows:
“SECTION 9.19. Marketing Consent. The Borrowers hereby authorize Chase and its
affiliates at their respective sole expense, after consultation with the
Borrowers, to publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion. The
foregoing authorization shall remain in effect unless and until the Borrower
Representative notifies Chase in writing that such authorization is revoked.
(gg) The Commitment Schedule and Schedule 3.10 to the Existing Credit Agreement
are hereby deleted and replaced in their entirety with the corresponding
schedules attached hereto and made a part hereof as Annex A.


2.
Amendments to Existing Security Agreement.

(a)
In Section 7.3(b) of the Existing Security Agreement, the text “90-day period”
is hereby deleted and replaced with the text “60-day period”.



3.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement and the Existing Security Agreement
contained herein shall become effective, and shall become part of the Credit
Agreement and the Security Agreement, as applicable, on the date (the “Eighth
Amendment Effective Date”) when each of the following conditions precedent shall
have been satisfied in the reasonable discretion of Administrative Agent or
waived by Administrative Agent:

a.
Amendment. Administrative Agent shall have received counterparts to this
Amendment, executed by each party hereto.



9



--------------------------------------------------------------------------------






b.
Representations and Warranties. The representations and warranties of the
Borrowers set forth herein must be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).



c.
Authorizing Resolutions. Administrative Agent shall have received a certificate
of each Loan Party dated as of the Eighth Amendment Effective Date signed by a
Financial Officer or otherwise acceptable officer of such Loan Party certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to this Amendment and any other Loan Documents executed in connection herewith.

d.
Payment of Fees. Administrative Agent shall have received from the Borrowers all
reasonable fees due and payable on or before the Eighth Amendment Effective
Date, including, without limitation all fees payable in connection with this
Amendment pursuant to that certain fee letter dated as of April 28, 2016,
between the Borrowers and Agent.

4.
Representations and Warranties.    Each Borrower represents and warrants as
follows as of the date hereof:

a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene (i) any law or
(ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
is in full force and effect, assuming due execution by each other party hereto
and thereto.

c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of the Borrowers contained in each Loan Document
(other than any such representations or warranties that, by their terms, are
specifically made as of an earlier date) are correct in all material respects on
and as of the date hereof as though made on and as of the date hereof.

d.
No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

5.
Joining Lenders.

a.
By its execution of this Amendment, each of U.S. Bank National Association and
U.S. Bank National Association, Canada Branch hereby confirms and agrees that,
on and after the date hereof, it shall be and become a party to the Credit
Agreement as a Lender (and Canadian Lender in the case of U.S. Bank National
Association, Canada Branch), and shall have all of the rights and be obligated
to perform all of the obligations of a Lender (and Canadian Lender in the case
of U.S. Bank National Association, Canada Branch) thereunder with the Revolving
Commitment applicable to it identified on Annex A attached hereto. Each of U.S.
Bank National Association and U.S. Bank National Association,



10



--------------------------------------------------------------------------------




Canada Branch further (i) represents and warrants that it is has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender (and Canadian Lender in the case of U.S. Bank National Association,
Canada Branch) under the Credit Agreement; (ii) confirms that it has received
copies of the Credit Agreement and such other Loan Documents, documents, and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iii) agrees that it shall, independently
and without reliance upon Administrative Agent, any other agent, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; (iv) appoints and authorizes Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) agrees that it will observe and perform all
obligations that are required to be performed by it as a “Lender” (and “Canadian
Lender” in the case of U.S. Bank National Association, Canada Branch) under the
Loan Documents. For the avoidance of doubt, Borrowers hereby consent to each of
U.S. Bank National Association and U.S. Bank National Association, Canada Branch
becoming a Lender (and Canadian Lender in the case of U.S. Bank National
Association, Canada Branch) under the Credit Agreement.
b.
By its execution of this Amendment, Citizens Business Capital, a division of
Citizens Asset Finance, Inc. hereby confirms and agrees that, on and after the
date hereof, it shall be and become a party to the Credit Agreement as a Lender
and Canadian Lender, and shall have all of the rights and be obligated to
perform all of the obligations of a Lender and Canadian Lender thereunder with
the Revolving Commitment applicable to it identified on Annex A attached hereto.
Citizens Business Capital, a division of Citizens Asset Finance, Inc. further
(i) represents and warrants that it is has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender and
Canadian Lender under the Credit Agreement; (ii) confirms that it has received
copies of the Credit Agreement and such other Loan Documents, documents, and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iii) agrees that it shall, independently
and without reliance upon Administrative Agent, any other agent, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; (iv) appoints and authorizes Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) agrees that it will observe and perform all
obligations that are required to be performed by it as a “Lender” and “Canadian
Lender” under the Loan Documents. For the avoidance of doubt, Borrowers hereby
consent to Citizens Business Capital, a division of Citizens Asset Finance, Inc.
becoming a Lender and Canadian Lender under the Credit Agreement.

c.
By its execution of this Amendment, Branch Banking and Trust Company hereby
confirms and agrees that, on and after the date hereof, it shall be and become a
party to the Credit Agreement as a Lender and Canadian Lender, and shall have
all of the rights and be obligated to perform all of the obligations of a Lender
and Canadian Lender thereunder with the Revolving Commitment applicable to it
identified on Annex A attached hereto. Branch Banking and Trust Company further
(i) represents and warrants that it is has full power and authority, and has
taken all action necessary, to execute and deliver this



11



--------------------------------------------------------------------------------




Amendment and to consummate the transactions contemplated hereby and to become a
Lender and Canadian Lender under the Credit Agreement; (ii) confirms that it has
received copies of the Credit Agreement and such other Loan Documents,
documents, and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (iii) agrees that it shall,
independently and without reliance upon Administrative Agent, any other agent,
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (iv) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (v) agrees that it will observe and
perform all obligations that are required to be performed by it as a “Lender”
and “Canadian Lender” under the Loan Documents. For the avoidance of doubt,
Borrowers hereby consent to Branch Banking and Trust Company becoming a Lender
and Canadian Lender under the Credit Agreement.
6.
Ratable Commitments.    Concurrently with the effectiveness of this Amendment,
each Lender shall assign to the other Lenders, and such other
Lenders shall purchase from such Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in Letters of
Credit on such date as shall be necessary in order that, after giving effect to
all such assignments and purchases, such Revolving Loans and participation
interests in Letters of Credit will be held by all Lenders ratably in accordance
with their Revolving Commitments after giving effect to the provisions of this
Amendment.

7.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.

8.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.

9.
Reference to and Effect on the Loan Documents.

a.
Upon and after the Eighth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement as modified and amended hereby.

b.
Upon and after the Eighth Amendment Effective Date, each reference in the
Existing Security Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Security Agreement, and each reference in the
other Loan Documents to “the Security Agreement”, “thereof” or words of like
import referring to the Security Agreement, shall mean and be a reference to the
Existing Security Agreement as modified and amended hereby.

c.
Except as specifically amended by Section 1 and Section 2 of this Amendment, the
Existing Credit Agreement, the Existing Security Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of the



12



--------------------------------------------------------------------------------




Borrowers to Administrative Agent and the Lenders without defense, offset,
claim, or contribution.
d.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

10.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to the Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.

11.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

12.
Severability. In case any provision in this Amendment shall be invalid, illegal,
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

13.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]






13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERNATIONAL, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK MIDCONTINENT, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERRELATED COMPANIES, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK DISTRIBUTORS, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





MINTER-WEISMAN CO.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary

 












[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------














JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
By:
/S/    James Fallahay
Name:
James Fallahay
Title:
Authorized Officer





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender
By:
/S/    Michael N. Tam
Name:
Michael N. Tam
Title:
Senior Vice President









[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Revolving Lender
By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender
By:
/S/    Sylwia Durkiewicz
Name:
Sylwia Durkiewicz
Title:
Vice President

















[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender
By:
/S/    Reza Sabahi
Name:
Reza Sabahi
Title:
Authorized Signatory





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender
By:
/S/    Domenic Cosentino
Name:
Domenic Cosentino
Title:
Vice President























[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender
By:
/S/    Eugene Dempsey
Name:
Eugene Dempsey
Title:
Director

















[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




BANK OF MONTREAL,
as a Revolving Lender
By:
/S/    Craig Thistlethwaite
Name:
Craig Thistlethwaite
Title:
Managing Director





BANK OF MONTREAL,
as a Canadian Lender
By:
/S/    Helen Alvarez-Hernandez
Name:
Helen Alvarez-Hernandez
Title:
Director



























































































[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Revolving Lender
By:
/S/    Lynne Ciaccia
Name:
Lynne Ciaccia
Title:
Authorized Office





U.S. BANK NATIONAL ASSOCIATION,
as a Canadian Lender
By:
/S/    Lynne Ciaccia
Name:
Lynne Ciaccia
Title:
Authorized Office

























































































[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






CITIZENS BUSINESS CAPITAL, as a division of CITIZENS ASSET FINANCE, INC.,
as a Revolving Lender and a Canadian Lender
By:
/S/    Lawrence E Ridgway
Name:
Lawrence E Ridgway
Title:
Senior Vice President









[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as a Revolving Lender and a Canadian Lender
By:
/S/    Brian R Jones
Name:
Brian R Jones
Title:
Senior Vice President

































[Signature Page to Eighth Amendment to Credit Agreement]



--------------------------------------------------------------------------------





ANNEX A




COMMITMENT SCHEDULE


Lender
Revolving Commitment
Canadian Commitment
JPMorgan Chase Bank, N.A.
$87,500,000
Cdn.$0
JPMorgan Chase Bank, N.A., Toronto Branch
$—
Cdn $21,388,888.89
Wells Fargo Capital Finance, LLC
$87,500,000
Cdn.$0
Wells Fargo Capital Finance Corporation Canada
$—
Cdn $21,388,888.89
Bank of Montreal
$87,500,000
Cdn $21,388,888.89
Bank of America, N.A.
$61,500,000
Cdn.$0
Bank of America, N.A. (acting through its Canada branch)
$—
Cdn.$15,033,333.33
The Bank of Nova Scotia
$36,000,000
Cdn.$8,800,000
Branch Banking and Trust Company
$35,000,000
Cdn.$8,555,555.56
Citizens Business Capital, a division of Citizens Asset Finance, Inc.
$27,500,000
Cdn.$6,722,222.22
U.S. Bank National Association
$27,500,000
Cdn.$0
U.S. Bank National Association, Canada Branch
$—
Cdn.$6,722,222.22
 
 
 
Total
$450,000,000
Cdn.$110,000,000

























































--------------------------------------------------------------------------------






















    


SCHEDULE 3.10
to
CREDIT AGREEMENT


Plan Unfunded Pension Liability




Actuarially Underfunded Plans (on funding assumption basis)


Core-Mark International, Inc. Non-Bargaining Employees Pension Plan as of
4/30/16 is underfunded by $5,281,404








